DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2021has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  Claims 1-16 are under examination at the present time; claims 17-19 are withdrawn.  All references to the instant application are to the PGPUB.

Priority
2.	The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/540,144 (hereinafter '144), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, '144 fails to provide support for independent claim 1, and thus dependent claims 2-signal does not appear anywhere within the '144 application.  Further comments with respect to the former missing feature are found below in the rejection under 35 U.S.C. 112(a)/first paragraph as the feature is also not supported by the instant application 15/815,195. 

Claim Objections
3.	The objection to claim 14 is withdrawn in view of the amendment provided.  

Claim Rejections - 35 USC § 112
4.	The rejection of claim 1, and thus dependent claims 2-16, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements is withdrawn in view of the amendments provided that add said omitted essential element to the claim.  
	The prior Office Action rejections (issues A, B, and D) of claim 1, and thus dependent claims 2-16, and claims 2, 3, and 16, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are withdrawn in view of the amendments presented.
The rejections of claim 1 (issues A, B, C, and E), and thus dependent claims 2-16, and claims 4-15, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are withdrawn in view of the amendments provided. 
withdrawn in view of the amendments provided.  

5.	The prior Office Action rejection (issue C, now labeled issue A) of claim 1, and thus dependent claims 2-16, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is maintained.  Claim 1 is further rejected under this heading for new issues related to the amendments provided; claim 6, claim 8, and claim 15 are also rejected under this heading.
 A)	Claim 1 as amended recites the feature, “…comparing the respective electrical responses from the two or more dispersions in the series of dispersions…”.  The disclosure fails to recite such a feature, and it is not clear what is required to meet the feature.  Is the “comparing” a mental process step? Is there a specified action that has to take place to meet the “comparing” feature?  The answers are not made clear by the claim language or the disclosure, and thus renders the claim indefinite as to the meets and bounds of what is required by a step claimed but not disclosed in the instant application.
B)	Claim 1 as amended recites in part:
“electrically applying respective excitation signals to two or more dispersions in the series”

It is not clear from the language presented whether a singular excitation signal is applied to each dispersion, or if the claim requires multiple excitation signals applied to each dispersion, i.e., respective excitations signals to two or more dispersions in the series.  Given the disclosure 
C)	Claim 1 defines that the series of dispersions are passed through a channel of an electrochemical cell that includes an electrode.  Claim 6 and claim 8 each define that the electrochemical cell comprises an anode and a cathode.  As best understood by the Examiner, the electrode of claim 1 is the cathode (see at least P72 in which the cathode is termed the “working electrode” and P92 in which the provided dispersion surrounds the cathode).  Accordingly, claims 6 and 8 fail to invoke proper antecedent basis given the same entity is being claimed twice with two different names (“an electrode” in claim 1 and “the cathode” in claims 6 and 8) rendering the claim indefinite.
D)	Claim 15 recites in part the feature of, “and wherein at least 80% of a calculated electrical resistance is due to the electrically conductive particles.”  The wherein statement does not make clear how the calculated electrical resistance is related to the method as claimed, or what is further required (if anything) to meet the claimed feature.  The claim is rejected for being incomplete for omitting essential cooperative relationships of the method steps as claimed, such omission amounting to a gap between the feature as claimed in connection to the method steps. 
	Appropriate correction is required.  For compact prosecution purposes, the claims will be examined as best as possible in terms of prior art application.

6.	The prior Office Action rejection of claim 1 (issue D), and thus dependent claims 2-16, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 
The disclosure fails to support the feature as amended of, “…comparing the respective electrical responses from the two or more dispersions in the series of dispersions” of claim 1.  The disclosure fails to recite such a feature, and it is not clear what is required to meet the feature.  Is the “comparing” step a mental process step? Is there a specified action that has to take place to meet the “comparing” feature?  The answer is not made clear by the claim language or the disclosure, and is not considered to meet the written description requirement.  The Examiner cannot find any such language or step in the instant application.  Clarification was requested during the interview (see Examiner Interview Summary Record mailed 6/29/2021); however, no clarification nor comments are made by Applicant in the instant response filed.
	Appropriate correction is required.  	
	
Claim Rejections - 35 USC § 102
7.	Claims 1, 2, 5, 9, 10, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kongkedsuk et al, “Development of Sequential Injection Analysis Using Peristaltic Pump and Electrochemical Detection for Antioxidant Capacity Test by ABTS,” Chiang Mai J. Sci. 2013; 40(2) : 224-231 (copy provided) as evidenced by Kautkar et al., “Temperature dependent electrical conductivities of ginger paste during ohmic heating,” IJAEB: 8(1): 21-27 March 2015 (copy provided). 
Regarding claim 1, Kongkedsuk teaches a method of characterizing a dispersion (i.e., ginger powder in 2'- azino-bis(3-ethylbenzothiazoline-6-sulfonic acid) (ABTS) reagent; water; and phosphate buffer) (section 2.1) in a series of dispersions (multiple samples of ginger from 
passing the series of dispersions sequentially through a channel of an electrochemical detector (ECD) cell that has a flow-through cell body (Fig. 1, section 2.2, section 3.3:  throughput of 11 samples per hour was possible), the channel of the electrochemical cell including an electrode (Fig. 1, reproduced below; see sections 2.1-2.3)

    PNG
    media_image1.png
    435
    718
    media_image1.png
    Greyscale

electrically applying respective excitation signals to two or more dispersions in the series (see section 2.2 in which the three electrodes of the flow-through cell body or electrochemical detector (ECD) cell are connected to the potentiostat for applying potential and data processing in the chrono-amperometry mode – section 2.2);
measuring respective electrical responses (i.e., cathodic current from reduction at the applied potential of -0.10 V vs Ag/Agcl on GCE working electrode of the ABTS radical) in each of the two or more dispersions elicited by the respective excitation signals (section 2.3, 3.3); 

wherein the two or more dispersions each comprise ginger powder (“electrically conductive particles” as evidenced by Kautkar at p. 26, not limited to full disclosure) and a liquid carrier (individually any of 2'- azino-bis(3-ethylbenzothiazoline-6-sulfonic acid) (ABTS) reagent, water, or the phosphate buffer, or a combination thereof);
wherein the ginger powder (“electrically conductive particles” are mechanically perturbed (any of:  the infusion step including filtering off – section 2.1; use of the mixing coil which mixes the solutions before being propelled to the ECD cell – section 2.3; or simply the step of being flowed through the ECD cell as subsequently claimed in claim 5).
Regarding claim 2, Kongkedsuk teaches wherein the respective excitation signals comprise a specified voltage (applied potential of -0.10 V vs Ag/AgCl on GCE working electrode) applied to the two or more dispersions and wherein the electrical response comprises a measured current (section 2.3).
Regarding claim 5, Kongkedsuk teaches wherein mechanically perturbing the electrically conductive particles comprises flowing the two or more dispersions including the electrically conductive particles through the channel of the electrochemical cell (Fig. 1; sections 2.3, 3.2). 
Regarding claim 9, Kongkedsuk teaches wherein the liquid carrier (interpreting at least the water and buffer solution as such) comprises an electrolyte (i.e., 0.1 mM phosphate buffer prepared from disodium hydrogen phosphate and sodium dihydrogen phosphate mixed with water (section 2.1)).
Regarding claim 10, Kongkedsuk teaches wherein the electrolyte is an aqueous electrolyte (i.e., 0.1 mM phosphate buffer prepared from disodium hydrogen phosphate and sodium dihydrogen phosphate mixed with water (section 2.1).
Regarding claim 15, Kongkedsuk teaches wherein measuring respective electrical responses in each of the two or more dispersions includes measuring an electrical current (section 2.3).  If a calculation was performed on the electrical resistance of the ginger powder (“electrically conductive particles”) isolated from all other materials, then 100% of a calculated electrical resistance is intrinsically due to the ginger powder (“electrically conductive particles”).

8.	Claims 1-4, 6, 9-10, 11-12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giaquinta et al. (US 6,758,951).
Regarding claim 1, Giaquinta teaches a method of characterizing a dispersion in a series of dispersions (full disclosure), comprising: 
passing the series of dispersions sequentially through a well/passageway 28 (“a channel”) of an electrochemical cell (C1/L26-46), the channel of the electrochemical cell including an electrode (52 or 54) (C4/L47-60; C11/L62-C12/L17; see examples in which Example 1 is repeated in Examples 2-6 but with varying parameters such as composition of the cathode changing with electrical conditions maintained across the array);
electrically applying respective excitation signals to two or more dispersions in the series (C1/L64-67; C5/L9-52; Examples);
measuring respective electrical responses in each of the two or more dispersions elicited by the respective excitation signals (C5/L9-52; Examples); 
comparing the respective electrical responses from the two or more dispersions in the series of dispersions (C10/L24-C11/L17);

wherein the electrically conductive particles are mechanically perturbed (any of the dispensing step; the step where the EMD/graphite mixture is finely ground; the step where the powder is spread in the cell – C12/L20-40).  
Regarding claim 2, Giaquinta teaches wherein the respective excitation signals comprise a specified voltage applied to the two or more dispersions and wherein the electrical response comprises a measured current (C5/L9-21).
Regarding claim 3, Giaquinta teaches a wherein the respective excitation signals comprise a specified current applied to the dispersion and wherein the respective electrical responses comprise measured voltages (C5/L9-28).
Regarding claim 4, Giaquinta teaches wherein mechanically perturbing the electrically conductive particles comprises agitating the electrically conductive particles in the channel of the electrochemical cell (i.e., the step where the EMD/graphite/KOH mixture is spread evenly in the cell – C12/L20-40).
Regarding claim 6, Giaquinta teaches wherein the electrochemical cell comprises: an anode (one of 52 or 54; or 16); a cathode (the other of 16, 52, or 54); a permeable membrane between the anode and cathode (i.e., separator paper – C12/L20-40); and a fluid inlet (axial bore 56) and a fluid outlet (bottom of passageway 28 when well plate 26 is lifted upward).  
Regarding claim 9, Giaquinta teaches wherein the liquid carrier comprises an electrolyte (i.e., 9 M KOH) (C12/L20-40).
Regarding claim 10, Giaquinta teaches wherein the electrolyte is an aqueous electrolyte (i.e,. 9 M KOH) (C12/L20-40).
Regarding claim 11, Giaquinta teaches wherein the electrically conductive particles (either or both of electrolytic manganese dioxide (EMD) and/or graphite) are an alkali metal ion conducting material (both graphite and electrolytic manganese dioxide each are capable of conduction of at least lithium ions).
Regarding claim 12, Giaquinta teaches wherein the alkali metal ion conducting material (graphite and/or EMD) is at least intrinsically a lithium-ion conducting material.
Regarding claim 15, Giaquinta teaches wherein measuring respective electrical responses in each of the two or more dispersions includes measuring an electrical current (CL9/L28).  If a calculation was performed on the electrical resistance of the EMD and/or graphite (“electrically conductive particles”) isolated from all other materials, then 100% of a calculated electrical resistance is intrinsically due to the EMD and/or graphite (“electrically conductive particles”).

9.	Claims 1-2, 5-6, 9-10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akuzum et al., “Effects of particle dispersion and slurry preparation protocol on electrochemical performance of capacitive flowable electrodes,” J. Appl. Electrochem. (2017) 47: 369-380, published online 7 Feb. 2017 (copy provided) 
Regarding claim 1, Akuzum teaches a method of characterizing a dispersion in a series of dispersions (full disclosure), comprising: 
passing the series of dispersions sequentially through a channel of an electrochemical flow cell (section 2.3; Fig.1), the channel of the electrochemical cell including an electrode (i.e., one of the gold current collectors – section 2.3, Fig. 1);

measuring respective electrical responses in each of the two or more dispersions elicited by the respective excitation signals (sections 2.1-2.3); 
comparing the respective electrical responses from the two or more dispersions in the series of dispersions (section 3.2); 
wherein the two or more dispersions each comprise electrically conductive particles (at least MWCNTs that are intrinsically electrically conductive) and a liquid carrier (section 2.1); and 
wherein the electrically conductive particles are mechanically perturbed (section 2.2).  
Regarding claim 2, Akuzum teaches wherein the respective excitation signals comprise a specified voltage applied to the two or more dispersions and wherein the electrical response comprises a measured current (section 2.3) 
Regarding claim 5, Akuzum teaches wherein mechanically perturbing the electrically conductive particles comprises flowing the two or more dispersions including the electrically conductive particles through the channel of the electrochemical cell (see Fig. 1; section 2.3).
Regarding claim 6, Akuzum teaches wherein the electrochemical cell comprises: an anode (gold current collector); a cathode (other gold current collector); a permeable membrane between the anode and cathode (CelGard separator); and a fluid inlet and a fluid outlet (illustrated in Fig. 1).
Regarding claim 9, Akuzum teaches wherein the liquid carrier comprises an electrolyte (section 2.1).
Regarding claim 10, Akuzum teaches wherein the electrolyte is an aqueous electrolyte (section 2.3).  
Regarding claim 15, Akuzum teaches wherein measuring respective electrical responses in each of the two or more dispersions includes measuring an electrical current (section 2.3).  If a calculation was performed on the electrical resistance of the carbon particles including the specified example of MWCNTs  (“electrically conductive particles”) isolated from all other materials, then 100% of a calculated electrical resistance is intrinsically due to MWCNTs  (“electrically conductive particles”).

Claim Rejections - 35 USC § 103
10.	Claims 4, 7-8, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Akuzum et al., “Effects of particle dispersion and slurry preparation protocol on electrochemical performance of capacitive flowable electrodes,” J. Appl. Electrochem. (2017) 47: 369-380, published online 7 Feb. 2017 (copy provided) as applied to at least claims 1 and 5, and further in view of Chiang et al. (US 2011/0200848).
Regarding claim 4, Akuzum fails to disclose mechanically perturbing the electrically conductive particles comprises agitating the electrically conductive particles in the channel of the electrochemical cell.  In the same field of endeavor, Chiang teaches analogous art of taking measurements in a flowable redox composition including “…its AC conductivity from which transport and dielectric properties may be obtained using impedance spectroscopy methods known to those of ordinary skill in the art” that are measured as a function of time, temperature, flow rate, and/or amplitude and/or frequency of an applied potential or field (P211).  The flowable redox composition (“the dispersion”) is a positive or negative flowable redox composition including LiFePO4 (P134, 149, 222), Li4Ti5O12 (P138, 149), or graphite (P196) as 
Chiang additionally teaches the electrically conductive particles 140, 150 are mechanically perturbed in the channel of the electrochemical cell (Fig. 1A-1M, 2; P113, 124, 182, 184) [Note that “a channel” could be either of the positive/negative electroactive zones 115/125 illustrated in Fig. 1A; analogous channels shown in Fig. 1B-1M; the channels connected with pumps 265, 275 (Fig. 2), etc.] by way of agitating the particles in the channel of the cell by way of rotations of the current collector around its longitudinal axis (P120, 217); threadable movable augers 60, 612 (P219); a mixing fluid such as a gas that is injected into the electroactive regions to promote mixing (P215); or a rotatable shaft that propels or impels fluid through the flow cell (Fig. 1M; P221).  It is thus a known technique to agitate analogous electrical conductive particles when testing a dispersion in the manner claimed within the channel of an electrochemical cell as taught by Chiang.
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to agitate the electrically conductive particles in the channel of the cell of Akuzum given Chiang teaches it is a known technique as detailed above, the 
Regarding claim 7, Akuzum teaches wherein mechanically perturbing the electrically conductive particles comprises stirring the two or more dispersions including the electrically conductive particles either via stir-bar mixing or a turbo shear mixer (section 2.2; Fig. 1).  Akuzum fails to disclose the stirring occurs in the channel of the electrochemical flow cell as claimed.  
In the same field of endeavor, Chiang teaches analogous art of taking measurements in a flowable redox composition including “…its AC conductivity from which transport and dielectric properties may be obtained using impedance spectroscopy methods known to those of ordinary skill in the art” that are measured as a function of time, temperature, flow rate, and/or amplitude and/or frequency of an applied potential or field (P211).  The flowable redox composition (“the dispersion”) is a positive or negative flowable redox composition including LiFePO4 (P134, 149, 222), Li4Ti5O12 (P138, 149), or graphite (P196) as the positive or negative electrode flowable material 140, 150 (“electrically conductive particles”), among others, provided in a liquid carrier that may be a non-aqueous or aqueous electrolyte (P112-115, 125, 142-143, 154, 165, 222).  Thus, Chiang teaches a method of characterizing a flowable redox composition (“dispersion”), wherein the amplitude and/or frequency of an applied potential or field to the flowable redox composition (“the dispersion”) (P211) reads on “electrically applying an excitation signal to the dispersion” and the obtained electrical response (measured in-phase and out-of-phase current responses) via impedance spectroscopy used to calculate resistance and 
Chiang additionally teaches the electrically conductive particles 140, 150 are mechanically perturbed in the channel of the electrochemical cell (Fig. 1A-1M, 2; P113, 124, 182, 184) [Note that “a channel” could be either of the positive/negative electroactive zones 115/125 illustrated in Fig. 1A; analogous channels shown in Fig. 1B-1M; the channels connected with pumps 265, 275 (Fig. 2), etc.] by way of stirring the flowable redox composition in the channel by rotations of the current collector around its longitudinal axis (P120, 217); threadable movable augers 60, 612 (P219); a mixing fluid such as a gas that is injected into the electroactive regions to promote mixing (P215); or a rotatable shaft that propels or impels fluid through the flow cell (Fig. 1M; P221).  It is thus a known technique to stir analogous electrical conductive particles when testing a dispersion in the manner claimed within the channel of an electrochemical cell as taught by Chiang.
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to stir the two or more dispersions of Akuzum not only prior to being introduced into the channel of the electrochemical cell as taught by Akuzum (section 2.3) but also in the channel of the electrochemical cell given Chiang teaches it is a known technique as detailed above, the incorporation of the known technique to the method of Akzum providing the predictable results of allowing testing on stirred dispersions, as well as the advantages taught by Chiang including promoting mixing (P215), assisting in the pumping of fluids in the cell (P215), and allowing testing and transport of highly viscous fluids (P219).
Regarding claim 8, Akuzum teaches wherein the electrochemical cell comprises: an anode (gold current collector – section 2.3, Fig. 1); and a cathode (gold current collector – section 2.3, Fig. 1).  Akuzum fails to disclose the electrochemical flow cell includes a stir bar.  
Chiang teaches analogous art of taking measurements in a flowable redox composition including “…its AC conductivity from which transport and dielectric properties may be obtained using impedance spectroscopy methods known to those of ordinary skill in the art” that are measured as a function of time, temperature, flow rate, and/or amplitude and/or frequency of an applied potential or field (P211).  The flowable redox composition (“the dispersion”) is a positive or negative flowable redox composition including LiFePO4 (P134, 149, 222), Li4Ti5O12 (P138, 149), or graphite (P196) as the positive or negative electrode flowable material 140, 150 (“electrically conductive particles”), among others, provided in a liquid carrier that may be a non-aqueous or aqueous electrolyte (P112-115, 125, 142-143, 154, 165, 222).  Thus, Chiang teaches a method of characterizing a flowable redox composition (“dispersion”), wherein the amplitude and/or frequency of an applied potential or field to the flowable redox composition (“the dispersion”) (P211) reads on “electrically applying an excitation signal to the dispersion” and the obtained electrical response (measured in-phase and out-of-phase current responses) via impedance spectroscopy used to calculate resistance and capacitance properties reads on “measuring an electrical response elicited by the excitation signal” (P211).  
Chiang additionally teaches the electrically conductive particles 140, 150 are mechanically perturbed in the channel of the electrochemical cell (Fig. 1A-1M, 2; P113, 124, 182, 184) [Note that “a channel” could be either of the positive/negative electroactive zones 115/125 illustrated in Fig. 1A; analogous channels shown in Fig. 1B-1M; the channels connected with pumps 265, 275 (Fig. 2), etc.] by way of stirring the flowable redox composition in the 
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the electrochemical flow cell of Akuzum with a stir bar [any of a current collector that may be rotated around its longitudinal axis (P120); an integral or external auger (P219, Figs. 1F-1G); and/or a rotatable shaft that propels or impels fluid through the flow cell (Fig. 1M; P221)] given Chiang teaches an analogous electrochemical cell including a stir bar, the incorporation of the stir bar of Chiang providing the predictable results as taught by Chiang of promoting mixing (P215), assisting in the pumping of fluids in the cell (P215), and allowing testing and transport of highly viscous fluids (P219).
Regarding claims 11-14, Akzum is drawn to testing of flowable electrodes which are suspensions of solid electroactive particles mixed with certain electrolytes to form an electrochemically active and flowable phase (introduction, p.370) and selects an electrochemical flow capacitor composition to test (Introduction, p. 371) including the electrically conductive particles of MWCNTs (“electrically conductive particles”).  Akzum fails to explicitly teach the particles are an alkali metal ion conducting material (claim 11) that is a lithium-ion conducting material, a sodium-ion conducting material, or mixture thereof (claim 12), with the specific examples of LiFePO4 or Li4Ti5O12 (claims 13 and 14); however, Akzum does teach that although 4 (P134, 149, 222) and Li4Ti5O12 (P138, 149).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select as the electrically conductive particles those of 
LiFePO4 (P134, 149, 222) and Li4Ti5O12 (P138, 149) for the method of Akzum in the interest of studying the behavior of these known, flowable electroactive materials, the courts holding that 
the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  

11.	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Giaquinta et al. (US 6,758,951) as applied to at least claims 1 and 11-12, and further in view of Li et al. (US 2017/0054144).
Regarding claims 13 and 14, Giaquinta teaches wherein the lithium-ion conducting material comprises electrolytic manganese dioxide (EMD) and/or graphite as a cathode powder (C12/L20-40) and fails to disclose one of the materials from the list as claimed.  EMD is a known cathode active material for a lithium ion battery, wherein Giaquinta is aimed at providing a high-throughput approach to electrochemical performance research in which “many different electrolyte materials, electrode materials, electrochemical additives… or the like may be the subject of high-throughput experimentation” (C1/L26-35).  The selection of a known material prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).   Known cathode materials include, in addition to manganese dioxide, LiFePO4 as taught by Li (P32).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select as the electrode material testing a known cathode material such as LiFePO4 given the case law cited and the teaching of Giaquinta that the endeavor is aimed at electrochemical performance research in which “many different electrolyte materials, electrode materials, electrochemical additives… or the like may be the subject of high-throughput experimentation” (C1/L26-35).  

12.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Giaquinta et al. (US 6,758,951) as applied to at least claim 1 above, and further in view of Liu et al. (US 2010/0175585).
Regarding claim 16, Giaquinta teaches the method further comprising:
 aging a dispersion in the series of dispersions for anywhere from no more than 0.1 hours (6 minutes) per test specimen to no more than 8 hours per test specimen with extended duration tests including longer than one day, longer than one week, or even longer than one month being possible (C12/L2-17) (“for about 1 minute to about 30 days to provide an aged dispersion”); and 
wherein choronpotentiometry may be performed which is the detection of a change in voltage as a function of time (C5/L23-28), wherein voltage is related to resistance via Ohm’s law (V=IR) and could be easily calculated therefrom, wherein such a teaching a allows for comparison of a dispersion as a function of time.  Giaquinta does not explicitly teach detecting a change in the resistance of the aged dispersion compared to an identical dispersion that is not aged (i.e., at time zero).  

Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to apply the known technique taught by Liu of testing non-aged and aged identical dispersions to the method of Giaquinta in order to evaluate the conductivity/resistance of the dispersion over time including at time zero (non-aged) through a given point of time.  The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale D).
The aging duration of 1 week, 2 weeks, etc. as taught by Liu anticipates the claimed range of “about 1 minute to about 30 days” given "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is 'anticipated' if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) See MPEP 2131.03.  Furthermore, it is considered an obvious expedient to select an appropriate aging duration of the given dispersion to be tested in a time frame commensurate with how long the material will be in an inactive state prior to use.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Response to Arguments
13.	Applicant's arguments filed 7/19/2021 have been fully considered in view of the amendments provided and addressed below according to any rejections that were maintained.
	Argument:  The rejection further states that "Claim 1 has been amended to recite, "... comparing two or more electrical responses in the series of dispersions" of claim 1. The disclosure fails to recite such a feature, and it is not clear what is required to meet the feature." Claim 1 as amended now recites "comparing the respective electrical responses from the two or more dispersions in the series of dispersions." Applicant respectfully submits that the amended language with added antecedent basis is sufficiently clear. Reconsideration and withdrawal of the rejection are respectfully requested.
	Response:  Applicant makes no comments in the response currently filed 7/19/2021 as to where support is found for this feature with specific paragraph citations or how the feature is definitive under 35 U.S.C. 112(b) even though the rejection was presented in the Final Office Action mailed 3/19/2021 and the Examiner specifically requested clarification in the Interview held 6/29/2021 (see section B).  As previously noted in the rejections of record, it is not clear what is required to meet the feature.  Is the “comparing” step a mental process step? Is there a 

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Petek et al., “Characterizing Slurry Electrodes Using Electrochemical Impedance Spectroscopy,” J. Electrochem. Soc., 163, A5001-A5009 (2016), published 11 June 2015 (copy provided); and
	Hatzell et al., “Materials for suspension (semi-solid) electrodes for  energy and water technologies,” CHem. Soc. Rev., 2015 44, 8864-8687 (copy provided).
	
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729